
	
		II
		112th CONGRESS
		2d Session
		S. 2146
		IN THE SENATE OF THE UNITED STATES
		
			March 1, 2012
			Mr. Bingaman (for
			 himself, Mr. Wyden,
			 Mr. Sanders, Mr. Udall of Colorado, Mr.
			 Franken, Mr. Coons,
			 Mr. Kerry, Mr.
			 Whitehouse, and Mr. Udall of New
			 Mexico) introduced the following bill; which was read twice and
			 referred to the Committee on Energy and
			 Natural Resources
		
		A BILL
		To amend the Public Utility Regulatory Policies Act of
		  1978 to create a market-oriented standard for clean electric energy generation,
		  and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Clean Energy Standard Act of
			 2012.
		2.Federal clean energy
			 standardTitle VI of the
			 Public Utility Regulatory Policies Act of 1978 (16 U.S.C. 2601 et seq.) is
			 amended by adding at the end the following:
			
				610.Federal clean
				energy standard
					(a)PurposeThe
				purpose of this section is to create a market-oriented standard for electric
				energy generation that stimulates clean energy innovation and promotes a
				diverse set of low- and zero-carbon generation solutions in the United States
				at the lowest incremental cost to electric consumers.
					(b)DefinitionsIn
				this section:
						(1)Clean
				energyThe term clean energy means electric energy
				that is generated—
							(A)at a facility
				placed in service after December 31, 1991, using—
								(i)renewable
				energy;
								(ii)qualified
				renewable biomass;
								(iii)natural
				gas;
								(iv)hydropower;
								(v)nuclear power;
				or
								(vi)qualified
				waste-to-energy;
								(B)at a facility
				placed in service after the date of enactment of this section, using—
								(i)qualified
				combined heat and power; or
								(ii)a source of
				energy, other than biomass, with lower annual carbon intensity than 0.82 metric
				tons of carbon dioxide equivalent per megawatt-hour;
								(C)as a result of
				qualified efficiency improvements or capacity additions; or
							(D)at a facility
				that captures carbon dioxide and prevents the release of the carbon dioxide
				into the atmosphere.
							(2)Natural
				gas
							(A)InclusionThe
				term natural gas includes coal mine methane.
							(B)ExclusionsThe
				term natural gas excludes landfill methane and biogas.
							(3)Qualified
				combined heat and power
							(A)In
				generalThe term qualified combined heat and power
				means a system that—
								(i)uses the same
				energy source for the simultaneous or sequential generation of electrical
				energy and thermal energy;
								(ii)produces at
				least—
									(I)20 percent of the
				useful energy of the system in the form of electricity; and
									(II)20 percent of
				the useful energy in the form of useful thermal energy;
									(iii)to the extent
				the system uses biomass, uses only qualified renewable biomass; and
								(iv)operates with an
				energy efficiency percentage that is greater than 50 percent.
								(B)Determination
				of energy efficiencyFor purposes of subparagraph (A), the energy
				efficiency percentage of a combined heat and power system shall be determined
				in accordance with section 48(c)(3)(C)(i) of the Internal Revenue Code of
				1986.
							(4)Qualified
				efficiency improvements or capacity additions
							(A)In
				generalSubject to subparagraphs (B) and (C), the term
				qualified efficiency improvements or capacity additions means
				efficiency improvements or capacity additions made after December 31, 1991,
				to—
								(i)a
				nuclear facility placed in service on or before December 31, 1991; or
								(ii)a hydropower
				facility placed in service on or before December 31, 1991.
								(B)ExclusionThe
				term qualified efficiency improvements or capacity additions does
				not include additional electric energy generated as a result of operational
				changes not directly associated with efficiency improvements or capacity
				additions.
							(C)Measurement and
				certificationIn the case of hydropower, efficiency improvements
				and capacity additions under this paragraph shall be—
								(i)measured on the
				basis of the same water flow information that is used to determine the historic
				average annual generation for the applicable hydroelectric facility; and
								(ii)certified by the
				Secretary or the Commission.
								(5)Qualified
				renewable biomassThe term qualified renewable
				biomass means renewable biomass produced and harvested through land
				management practices that maintain or restore the composition, structure, and
				processes of ecosystems, including the diversity of plant and animal
				communities, water quality, and the productive capacity of soil and the
				ecological systems.
						(6)Qualified
				waste-to-energyThe term qualified waste-to-energy
				means energy produced—
							(A)from the
				combustion of—
								(i)post-recycled
				municipal solid waste;
								(ii)gas produced
				from the gasification or pyrolization of post-recycled municipal solid
				waste;
								(iii)biogas;
								(iv)landfill
				methane;
								(v)animal waste or
				animal byproducts; or
								(vi)wood, paper
				products that are not commonly recyclable, and vegetation (including trees and
				trimmings, yard waste, pallets, railroad ties, crates, and solid-wood
				manufacturing and construction debris), if diverted from or separated from
				other waste out of a municipal waste stream; and
								(B)at a facility
				that the Commission has certified, on an annual basis, is in compliance with
				all applicable Federal and State environmental permits, including—
								(i)in the case of a
				facility that commences operation before the date of enactment of this section,
				compliance with emission standards under sections 112 and 129 of the Clean Air
				Act (42 U.S.C. 7412, 7429) that apply as of the date of enactment of this
				section to new facilities within the applicable source category; and
								(ii)in the case of a
				facility that produces electric energy from the combustion, pyrolization, or
				gasification of municipal solid waste, certification that each local government
				unit from which the waste originates operates, participates in the operation
				of, contracts for, or otherwise provides for recycling services for residents
				of the local government unit.
								(7)Renewable
				energyThe term renewable energy means solar, wind,
				ocean, current, wave, tidal, or geothermal energy.
						(c)Clean energy
				requirement
						(1)In
				generalEffective beginning in calendar year 2015, each electric
				utility that sells electric energy to electric consumers in a State shall
				obtain a percentage of the electric energy the electric utility sells to
				electric consumers during a calendar year from clean energy.
						(2)Percentage
				requiredThe percentage of electric energy sold during a calendar
				year that is required to be clean energy under paragraph (1) shall be
				determined in accordance with the following table:
							
								
									
										Calendar yearMinimum
						annual percentage
										
									
									
										201524
										
										201627
										
										201730
										
										201833
										
										201936
										
										202039
										
										202142
										
										202245
										
										202348
										
										202451
										
										202554
										
										202657
										
										202760
										
										202863
										
										202966
										
										203069
										
										203172
										
										203275
										
										203378
										
										203481
										
										203584.
										
									
								
							
						(3)Deduction for
				electric energy generated from hydropower or nuclear powerAn
				electric utility that sells electric energy to electric consumers from a
				facility placed in service in the United States on or before December 31, 1991,
				using hydropower or nuclear power may deduct the quantity of the electric
				energy from the quantity to which the percentage in paragraph (2)
				applies.
						(d)Means of
				complianceAn electric utility shall meet the requirements of
				subsection (c) by—
						(1)submitting to the
				Secretary clean energy credits issued under subsection (e);
						(2)making
				alternative compliance payments of 3 cents per kilowatt hour in accordance with
				subsection (i); or
						(3)taking a
				combination of actions described in paragraphs (1) and (2).
						(e)Federal clean
				energy trading program
						(1)EstablishmentNot
				later than 180 days after the date of enactment of this section, the Secretary
				shall establish a Federal clean energy credit trading program under which
				electric utilities may submit to the Secretary clean energy credits to certify
				compliance by the electric utilities with subsection (c).
						(2)Clean energy
				creditsExcept as provided in paragraph (3)(B), the Secretary
				shall issue to each generator of electric energy a quantity of clean energy
				credits determined in accordance with subsections (f) and (g).
						(3)AdministrationIn
				carrying out the program under this subsection, the Secretary shall ensure
				that—
							(A)a clean energy
				credit shall be used only once for purposes of compliance with this section;
				and
							(B)a clean energy
				credit issued for clean energy generated and sold for resale under a contract
				in effect on the date of enactment of this section shall be issued to the
				purchasing electric utility, unless otherwise provided by the contract.
							(4)Delegation of
				market function
							(A)In
				generalIn carrying out the program under this subsection, the
				Secretary may delegate—
								(i)to 1 or more
				appropriate market-making entities, the administration of a national clean
				energy credit market for purposes of establishing a transparent national market
				for the sale or trade of clean energy credits; and
								(ii)to appropriate
				entities, the tracking of dispatch of clean generation.
								(B)AdministrationIn
				making a delegation under subparagraph (A)(ii), the Secretary shall ensure that
				the tracking and reporting of information concerning the dispatch of clean
				generation is transparent, verifiable, and independent of any generation or
				load interests subject to an obligation under this section.
							(5)Banking of
				clean energy creditsClean energy credits to be used for
				compliance purposes under subsection (c) shall be valid for the year in which
				the clean energy credits are issued or in any subsequent calendar year.
						(f)Determination
				of quantity of credit
						(1)In
				generalExcept as otherwise provided in this subsection, the
				quantity of clean energy credits issued to each electric utility generating
				electric energy in the United States from clean energy shall be equal to the
				product of—
							(A)for each
				generator owned by a utility, the number of megawatt-hours of electric energy
				sold from that generator by the utility; and
							(B)the difference
				between—
								(i)1.0; and
								(ii)the quotient
				obtained by dividing—
									(I)the annual carbon
				intensity of the generator, as determined in accordance with subsection (g),
				expressed in metric tons per megawatt-hour; by
									(II)0.82.
									(2)Negative
				creditsNotwithstanding any other provision of this subsection,
				the Secretary shall not issue a negative quantity of clean energy credits to
				any generator.
						(3)Qualified
				combined heat and power
							(A)In
				generalThe quantity of clean energy credits issued to an owner
				of a qualified combined heat and power system in the United States shall be
				equal to the difference between—
								(i)the product
				obtained by multiplying—
									(I)the number of
				megawatt-hours of electric energy generated by the system; and
									(II)the difference
				between—
										(aa)1.0; and
										(bb)the quotient
				obtained by dividing—
											(AA)the annual
				carbon intensity of the generator, as determined in accordance with subsection
				(g), expressed in metric tons per megawatt-hour; by
											(BB)0.82; and
											(ii)the product
				obtained by multiplying—
									(I)the number of
				megawatt-hours of electric energy generated by the system that are consumed
				onsite by the facility; and
									(II)the annual
				target for electric energy sold during a calendar year that is required to be
				clean energy under subsection (c)(2).
									(B)Additional
				creditsIn addition to credits issued under subparagraph (A), the
				Secretary shall award clean energy credits to an owner of a qualified heat and
				power system in the United States for greenhouse gas emissions avoided as a
				result of the use of a qualified combined heat and power system, rather than a
				separate thermal source, to meet onsite thermal needs.
							(4)Qualified
				waste-to-energyThe quantity of clean energy credits issued to an
				electric utility generating electric energy in the United States from a
				qualified waste-to-energy facility shall be equal to the product obtained by
				multiplying—
							(A)the number of
				megawatt-hours of electric energy generated by the facility and sold by the
				utility; and
							(B)1.0.
							(g)Determination
				of annual carbon intensity of generating facilities
						(1)In
				generalFor purposes of determining the quantity of credits under
				subsection (f), except as provided in paragraph (2), the Secretary shall
				determine the annual carbon intensity of each generator by dividing—
							(A)the net annual
				carbon dioxide equivalent emissions of the generator; by
							(B)the annual
				quantity of electricity generated by the generator.
							(2)BiomassThe
				Secretary shall—
							(A)not later than
				180 days after the date of enactment of this section, issue interim regulations
				for determining the carbon intensity based on an initial consideration of the
				issues to be reported on under subparagraph (B);
							(B)not later than
				180 days after the date of enactment of this section, enter into an agreement
				with the National Academy of Sciences under which the Academy shall—
								(i)evaluate models
				and methodologies for quantifying net changes in greenhouse gas emissions
				associated with generating electric energy from each significant source of
				qualified renewable biomass, including evaluation of additional sequestration
				or emissions associated with changes in land use by the production of the
				biomass; and
								(ii)not later than 1
				year after the date of enactment of this section, publish a report that
				includes—
									(I)a description of
				the evaluation required by clause (i); and
									(II)recommendations
				for determining the carbon intensity of electric energy generated from
				qualified renewable biomass under this section; and
									(C)not later than
				180 days after the publication of the report under subparagraph (B)(ii), issue
				regulations for determining the carbon intensity of electric energy generated
				from qualified renewable biomass that take into account the report.
							(3)ConsultationThe
				Secretary shall consult with—
							(A)the Administrator
				of the Environmental Protection Agency in determining the annual carbon
				intensity of generating facilities under paragraph (1); and
							(B)the Administrator
				of the Environmental Protection Agency, the Secretary of the Interior, and the
				Secretary of Agriculture in issuing regulations for determining the carbon
				intensity of electric energy generated by biomass under paragraph
				(2)(C).
							(h)Civil
				penalties
						(1)In
				generalSubject to paragraph (2), an electric utility that fails
				to meet the requirements of this section shall be subject to a civil penalty in
				an amount equal to the product obtained by multiplying—
							(A)the number of
				kilowatt-hours of electric energy sold by the utility to electric consumers in
				violation of subsection (c); and
							(B)200 percent of
				the value of the alternative compliance payment, as adjusted under subsection
				(m).
							(2)Waivers and
				mitigation
							(A)Force
				majeureThe Secretary may mitigate or waive a civil penalty under
				this subsection if the electric utility was unable to comply with an applicable
				requirement of this section for reasons outside of the reasonable control of
				the utility.
							(B)Reduction for
				State penaltiesThe Secretary shall reduce the amount of a
				penalty determined under paragraph (1) by the amount paid by the electric
				utility to a State for failure to comply with the requirement of a State
				renewable energy program, if the State requirement is more stringent than the
				applicable requirement of this section.
							(3)Procedure for
				assessing penaltyThe Secretary shall assess a civil penalty
				under this subsection in accordance with section 333(d) of the Energy Policy
				and Conservation Act (42 U.S.C. 6303(d)).
						(i)Alternative
				compliance paymentsAn electric utility may satisfy the
				requirements of subsection (c), in whole or in part, by submitting in lieu of a
				clean energy credit issued under this section a payment equal to the amount
				required under subsection (d)(2), in accordance with such regulations as the
				Secretary may promulgate.
					(j)State energy
				efficiency funding program
						(1)EstablishmentNot
				later than December 31, 2015, the Secretary shall establish a State energy
				efficiency funding program.
						(2)FundingAll
				funds collected by the Secretary as alternative compliance payments under
				subsection (i), or as civil penalties under subsection (h), shall be used
				solely to carry out the program under this subsection.
						(3)Distribution to
				States
							(A)In
				generalAn amount equal to 75 percent of the funds described in
				paragraph (2) shall be used by the Secretary, without further appropriation or
				fiscal year limitation, to provide funds to States for the implementation of
				State energy efficiency plans under section 362 of the Energy Policy and
				Conservation Act (42 U.S.C. 6322), in accordance with the proportion of those
				amounts collected by the Secretary from each State.
							(B)Action by
				StatesA State that receives funds under this paragraph shall
				maintain such records and evidence of compliance as the Secretary may
				require.
							(4)Guidelines and
				criteriaThe Secretary may issue such additional guidelines and
				criteria for the program under this subsection as the Secretary determines to
				be appropriate.
						(k)Exemptions
						(1)In
				generalThis section shall not apply during any calendar year to
				an electric utility that sold less than the applicable quantity described in
				paragraph (2) of megawatt-hours of electric energy to electric consumers during
				the preceding calendar year.
						(2)Applicable
				quantityFor purposes of paragraph (1), the applicable quantity
				is—
							(A)in the case of
				calendar year 2015, 2,000,000;
							(B)in the case of
				calendar year 2016, 1,900,000;
							(C)in the case of
				calendar year 2017, 1,800,000;
							(D)in the case of
				calendar year 2018, 1,700,000;
							(E)in the case of
				calendar year 2019, 1,600,000;
							(F)in the case of
				calendar year 2020, 1,500,000;
							(G)in the case of
				calendar year 2021, 1,400,000;
							(H)in the case of
				calendar year 2022, 1,300,000;
							(I)in the case of
				calendar year 2023, 1,200,000;
							(J)in the case of
				calendar year 2024, 1,100,000; and
							(K)in the case of
				calendar year 2025 and each calendar year thereafter, 1,000,000.
							(3)Calculation of
				electric energy sold
							(A)DefinitionsIn
				this subsection, the terms affiliate and associate
				company have the meanings given the terms in section 1262 of the Energy
				Policy Act of 2005 (42 U.S.C. 16451).
							(B)InclusionFor
				purposes of calculating the quantity of electric energy sold by an electric
				utility under this subsection, the quantity of electric energy sold by an
				affiliate of the electric utility or an associate company shall be treated as
				sold by the electric utility.
							(l)State
				programs
						(1)Savings
				provision
							(A)In
				generalSubject to paragraph (2), nothing in this section affects
				the authority of a State or a political subdivision of a State to adopt or
				enforce any law or regulation relating to—
								(i)clean or
				renewable energy; or
								(ii)the regulation
				of an electric utility.
								(B)Federal
				lawNo law or regulation of a State or a political subdivision of
				a State may relieve an electric utility from compliance with an applicable
				requirement of this section.
							(2)CoordinationThe
				Secretary, in consultation with States that have clean and renewable energy
				programs in effect, shall facilitate, to the maximum extent practicable,
				coordination between the Federal clean energy program under this section and
				the relevant State clean and renewable energy programs.
						(m)Adjustment of
				alternative compliance paymentNot later than December 31, 2016,
				and annually thereafter, the Secretary shall—
						(1)increase by 5
				percent the rate of the alternative compliance payment under subsection (d)(2);
				and
						(2)additionally
				adjust that rate for inflation, as the Secretary determines to be
				necessary.
						(n)Report on clean
				energy resources that do not generate electric energy
						(1)In
				generalNot later than 3 years after the date of enactment of
				this section, the Secretary shall submit to Congress a report examining
				mechanisms to supplement the standard under this section by addressing clean
				energy resources that do not generate electric energy but that may
				substantially reduce electric energy loads, including energy efficiency,
				biomass converted to thermal energy, geothermal energy collected using heat
				pumps, thermal energy delivered through district heating systems, and waste
				heat used as industrial process heat.
						(2)Potential
				integrationThe report under paragraph (1) shall examine the
				benefits and challenges of integrating the additional clean energy resources
				into the standard established by this section, including—
							(A)the extent to
				which such an integration would achieve the purposes of this section;
							(B)the manner in
				which a baseline describing the use of the resources could be developed that
				would ensure that only incremental action that increased the use of the
				resources received credit; and
							(C)the challenges of
				pricing the resources in a comparable manner between organized markets and
				vertically integrated markets, including options for the pricing.
							(3)Complementary
				policiesThe report under paragraph (1) shall examine the
				benefits and challenges of using complementary policies or standards, other
				than the standard established under this section, to provide effective
				incentives for using the additional clean energy resources.
						(4)Legislative
				recommendationsAs part of the report under paragraph (1), the
				Secretary may provide legislative recommendations for changes to the standard
				established under this section or new complementary policies that would provide
				effective incentives for using the additional clean energy resources.
						(o)ExclusionsThis
				section does not apply to an electric utility located in the State of Alaska or
				Hawaii.
					(p)RegulationsNot
				later than 1 year after the date of enactment of this section, the Secretary
				shall promulgate regulations to implement this section.
					611.Report on
				natural gas conservationNot
				later than 2 years after the date of enactment of this section, the Secretary
				shall submit to Congress a report that—
					(1)quantifies the losses of natural gas during
				the production and transportation of the natural gas; and
					(2)makes recommendations, as appropriate, for
				programs and policies to promote conservation of natural gas for beneficial
				use.
					.
		
